Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report ofWikiloan, Inc.,(the “Company”) on Form 10-K/A for the annual period endingJanuary 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Edward C. DeFeudis, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 4, 2010 /s/ Edward C. DeFeudis Edward C. DeFeudis President, Chief Financial Officer, Principal Accounting Officer and Chairman of the Board A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
